DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 9 August, 2021.  
The amendments have been entered, and accordingly, claims 1 and 22-40 are pending, wherein claims 22-40 are new and claims 2-21 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 is rejected, as it does not further limit the claims 1 and 22 from which it depends. In particular, claim 1 previously recited “wherein the hydraulic diameter of the singular discharge tube is at least equal to a hydraulic diameter of a sum of all heat exchanger tubes”, such that the recitation of “is at least equal to” would, under broadest reasonable interpretation, encompass equal hydraulic diameters and hydraulic diameters of the singular discharge tube which is greater than the hydraulic diameter of the sum of all heat exchanger tubes. Therefore, the recitation if claim 1 is equivalent to that of claim 24, and does not further limit the claimed subject matter of the claims from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 26, 28, 31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU (US 6,904,963 – published 14 June, 2005).
As to claim 1, HU discloses a heat exchanger (abstract, lines 1-2; 170; as shown in at least figure 4) for a cooling system of a motor vehicle (col.3, lines 15-23), comprising:
a housing (physical boundaries of the heat exchanger).
a supply connection (210) via which a fluid is supplied to the heat exchanger (col.10, lines 17-20);
a return connection (212) via which cooled fluid is discharged from the heat exchanger (col.10, lines 17-20; col.3, lines 15-23 and 37-45); and
a heat exchange region (see annotated figure 4) in which the fluid interacts with a medium in order to be cooled where the fluid discharges heat energy to the medium during operation of the motor vehicle (col.10,lines 29-36; col.3, lines 15-23 and 37-45; wherein the heat exchanger is capable of providing heat exchange between the interior and exterior fluid, fluid flowing within the tubing and the fluid flowing exterior to the tubing along the finned sections, 184, based on the discussed applications understood to those having ordinary skill within the art, so as to provide energy exchange during operation of the motor vehicle; e.g., engine oil or transmission oil is discussed as being the fluid, which are known to be used to cool the engine or transmission oil to dissipate heat from the engine, transmission, or power steering, which are used generally in conjunction with air-conditioning units, so as to heat the interior of a vehicle through contact with a fluid such as water or air) 
the supply connection and the return connection are arranged on a common connection side of the housing (see annotated figure 4),
the heat exchange region comprises a plurality of heat exchanger tubes (178; col.9, lines 28-30, which provides that at least one, two, or three more tubes are provided than the single discharge tube, e.g., two, three, or fourth heat exchanger tubes) through which the fluid flows from the connection side to a side opposite the connection side (col.10, lines 23-28; see annotated figure 4),
a single discharge tube (180; col.9,lines 28-40 – wherein only one tube may be provided for the return of fluid) leads from the opposite side to the return connection (col.10, lines 37-42; see annotated figure 4), and 
a hydraulic diameter of the singular discharge tube is at least equal to a hydraulic diameter of a sum of all heat exchanger tubes (col.9,lines 1-27 and 41-49, such that the single discharge tube may be provided with a hydraulic diameter of 1.0mm, in comparison to the heat exchanger tubes, which could be two or three, could respectively have hydraulic diameters of 0.5mm and 0.3mm, respectively, which provides that the hydraulic diameter of the single discharge tube is at least equal to the sum of all the heat exchanger tubes).

    PNG
    media_image1.png
    960
    1636
    media_image1.png
    Greyscale

Annotated Figure 4 of HU
As to claim 26, HU discloses wherein the singular discharge tube is arranged in a lower region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 28, HU discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 31, HU discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), from which fluid distributor portion the heat exchanger tubes connected in parallel proceed (col.5,lines 15-20; see annotated figure 4).

As to claim 34, HU further discloses wherein the supply connection and the return connection lie next to each other at a lower end portion of the connection side in the installation position (see annotated figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27, 29-30, 32-33, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005).
As to claim 22, HU discloses wherein an inlet and an outlet pipe are disposed along a region of the common side of the housing (see annotated figure 4). 
More so, HU does not explicitly teach the inlet and outlet pipes are disposed along a bottom most corner adjacent to a region of the common connection side or that the housing is tapered.
First, HU does however teach that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front, back, right, left, top, and bottom) at the three different types of locations), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, by trying to position the inlet and outlet pipes along a bottom most corner adjacent to a region of the common connection side of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143(I)(E).  
Secondly, it would have been obvious for one having ordinary skill in the art to provide the housing of HU to be tapered shape (e.g. the shape of the housing to narrow at one side), as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, HU, with a housing having a tapered shape dependent upon a design choice absent persuasive evidence that the particular configuration of the claimed shape is significant. Further, note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitations, and merely shows a tapered shape configuration in figure 1.

As to claim 23, HU, as modified, further discloses wherein each of the plurality of heat exchanger tubes opens into a collecting portion (174) which is fluidly connected to the return connection via the singular discharge tube (see annotated figure 4, wherein only one tube, 180, is the discharge tube, in view of col.9, lines 28-49).

As to claim 24 (see rejection under 35 U.S.C. 112(d)), HU, as modified, further discloses wherein a hydraulic diameter of the singular discharge tube is equal to or greater than a hydraulic diameter of a sum of all the heat exchanger tubes(col.9,lines 1-27 and 41-49, such that the single discharge tube may be provided with a hydraulic diameter of 1.0mm, in comparison to the heat exchanger tubes, which could be two or three, could respectively have hydraulic diameters of 0.5mm and 0.3mm, respectively, which provides that the hydraulic diameter of the single discharge tube is at least equal to the sum of all the heat exchanger tubes).

As to claim 25, HU, as modified, further discloses wherein the singular discharge tube is arranged in a lower region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 27, HU, as modified, further discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 29, HU, as modified, further discloses wherein the fluid is water and the medium is air (col.3, lines 15-23; col.10, lines 32-36).

As to claim 30, HU, as modified, further discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), from which fluid distributor portion the heat exchanger tubes connected in parallel proceed (col.5,lines 15-20; see annotated figure 4).

As to claim 32, HU, as modified, further discloses wherein the supply connection and the return connection lie next to each other (see annotated figure 4).

As to claim 33, HU, as modified, further discloses wherein the supply connection and the return connection lie next to each other at a lower end portion of the connection side in the installation position (see annotated figure 4).

As to claim 35, HU, as modified, further discloses wherein the cooling system is applied to motor vehicle (abstract; col.3, lines 15-23). Although, HU does not explicitly disclose the motor vehicle is a motorcycle, it is being held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, which satisfies the claimed structural limitations. See MPEP §2114-II. With respect to the present application, the limitation, in claim 1, recites, “a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended to be used within a motor vehicle, which is functional language. More so, with the recitation of claim 37 of, “wherein the motor vehicle is a motorcycle” is seen, further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate patentable weight that does not structurally differentiate the heat exchanger from the prior art. Further, the application of heat exchangers within vehicles, includes motorcycles or the like, is known to those ordinarily skilled in the art (see ZAHDEH US 216/0258342 A1; IM US 2011/0056444 A1; BRILLHART US 2010/0057290 A1; MORITA US 2009/03129385 A1, at least, which have been previously identified within the Non-Final Rejection mailed on 28 April, 2020), which provide the concept of motorcycles incorporating heat exchangers. Therefore, since the structural limitations of the heat exchanger are disclosed by HU, there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to a motorcycle.

As to claim 36, HU, as modified, teaches a cooling system for a motor vehicle (col.3, lines 15-23),comprising:
a fluid pump (col.11, lines 17-20); and
a heat exchanger according to claim 22 (see rejection of claim 22 of HU, in view of the modifications).

As to claim 37, HU, as modified, further discloses wherein the cooling system is applied to motor vehicle (abstract; col.3, lines 15-23). Although, HU does not explicitly disclose the motor vehicle is a motorcycle, it is being held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, which satisfies the claimed structural limitations. See MPEP §2114-II. With respect to the present application, the limitation, in claim 1, recites, “a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended to be used within a motor vehicle, which is functional language. More so, with the recitation of claim 37 of, “wherein the motor vehicle is a motorcycle” is seen, further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate patentable weight that does not structurally differentiate the heat exchanger from the prior art. Further, the application of heat exchangers within vehicles, includes motorcycles or the like, is known to those ordinarily skilled in the art (see ZAHDEH US 216/0258342 A1; IM US 2011/0056444 A1; BRILLHART US 2010/0057290 A1; MORITA US 2009/03129385 A1, at least, which have been previously identified within the Non-Final Rejection mailed on 28 April, 2020), which provide the concept of motorcycles incorporating heat exchangers. Therefore, since the structural limitations of the heat exchanger are disclosed by HU, there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to a motorcycle.

As to claim 40, HU discloses wherein the heat exchanger is structurally configured such that: i) fluid flows into the supply connection along a first direction(col.10, lines 10-42, in view of annotated figure 4), and ii) the fluid flows through the plurality of heat exchanger tubes along a second direction that is the same as the first direction (col.10, lines 10-42, in view of annotated figure 4). 
However, HU does not teach the first and second directions being different from one another.
That being said, as previously discussed in the rejection of claim 22, HU discloses that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front along the connection side, opposite side, upper side, or lower side, back along the connection side, opposite side, upper side, or lower side, right along the connection side, opposite side, upper side, or lower side, left along the connection side, opposite side, upper side, or lower side, top along the connection side, opposite side, upper side, or lower side, and bottom along the connection side, opposite side, upper side, or lower side)), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, by trying to position the inlet pipe at a side which provides the direction through the supply connection along a first direction which is different than the direction of fluid flow through the heat exchanger tubes, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143(I)(E).  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation).
As to claim 38, HU, as modified, teaches an assembly, comprising:
an engine (col.3, lines 15-23 an d col.6, line 66-col.7, line 4, wherein automobiles have engines, which further are known to have heat exchangers attached thereto so as to cool or heat dependent upon the application, as described by HU); and
a cooling system according to claim 36 (see rejection of claim 36 of HU, in view of the modifications).
However, HU, as modified, does not further explicitly disclose the engine being fluidly connection to the heat exchanger and is cooled by the fluid, and the engine has a fluid inlet and a fluid outlet which are fluidly connected to the return connection or the supply connection.
That being noted, it is known within the art to provide heat exchangers, such as condensers (col.3, lines15-23; col.6, lines 66- col.7, line 4; col.10, lines 29-42) as provided for by HU, and cooling systems in various applications, such as being coupled to an engine. FUKUOKA teaches such connection of a heat exchanger, which utilizes an supply connection (1 coupled to 8), a return connection(11/11b), a plurality of heat exchanger tubes(3), and a singular discharge tube(11a). FUKUOKA teaches wherein the heat exchanger serves as a condenser, as it provides cooling to the fluid passing therethrough, yet provides heating the air passing through the heat exchanger (par. 2-3). In addition to this, the heat exchanger, which has cooled the working water therethrough, provides the water back to the engine so as to cool the engine (par. 2 and 29). Particularly, FUKUOKA provides that heating to the interior of the vehicle can be accomplished, while providing that the engine is maintained at a desired temperature via the circulation of cooling water. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HU, further with the teachings of FUKUOKA, to provide that the heat exchanger and cooling system thereof, is connected fluidly to an engine, and the engine has a fluid inlet and fluid outlet connected to the return connection or the supply connection of the heat exchanger for the purposes of providing heating to the interior of the vehicle and cooling the engine as necessary.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation) and TAMAKOSHI (US 2014/0069604 A1).
As to claim 39, HU, as modified, does not further disclose wherein the fluid inlet and the fluid outlet are formed on a common side of the engine.
However, TAMAKOSHI further teaches wherein the fluid inlet and fluid outlet of the engine coupled to at least one heat exchanger of the air-conditioning system are positioned/formed on a common side of the engine (see annotated figure 1 of TAMAKOSHI). This is strong evidence that modifying HU, in view of at least FUKUOKA and TAMAKOSHI, as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify modifying HU, in view of at least FUKUOKA and TAMAKOSHI, such that the assembly comprises an engine which is fluidly connected to the heat exchanger so as to be cooled by the fluid and the engine being fluidly connected to the inlets and outlets of the heat exchanger of the air conditioning system via the engines own inlets and outlets of the assembly which are formed on the same common side, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of fluidically coupling the engine with an air conditioning heat exchanger so as to cool the engine via the fluid, in addition fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side.

    PNG
    media_image2.png
    834
    938
    media_image2.png
    Greyscale

Annotated Figure 1 of TAMAKOSHI

Response to Arguments
Applicant’s arguments, see page 7, filed 9 August, 2021, with respect to claims 1-19 and 21 have been fully considered and are persuasive.  The rejection of claims 1-19 and 21 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pages 7-10, filed 9 August, 2021, with respect to the rejection(s) of claim(s) 1-19  and 21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 (see Non-Final Rejection mailed on 22 April, 2021 for specific rejections) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HU (US 6, 904,963 B2) which discloses a heat exchanger design with correlation between the hydraulic diameters of the discharge tube to the sum of all heat exchanger tubes. In view of this, the Examiner is not persuaded to the patentability of the claimed invention, as the prior art recognizes an explicit correlation in hydraulic diameters between the discharge tube and the sum of all heat exchanger tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/20/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763